DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffing (US Patent No. 2,324,065 A).
CLAIMS 1-4, 8 AND 10
Coffing ‘065, as best illustrated in Fig. 1, discloses a system for adjusting the spacing between ground engaging tools of an agricultural implement, the system comprising:
regarding claim 1,
a plurality of ground engaging tools (14) configured to rotate relative to and engage soil within a field as an agricultural implement is moved across the field, the plurality of ground 
a plurality of biasing elements (18), each biasing element of the plurality of biasing elements being positioned between a respective pair of adjacent tools of the plurality of ground engaging tools, each biasing element being configured to apply a biasing force against its respective pair of adjacent tools such that an inter-tool spacing between each respective pair of adjacent tools is maintained substantially uniform across the plurality of ground engaging tools as the ground engaging width is adjusted (p. 2, col. 1, lines 11-21); and
an actuator (28 and 29, collectively) configured to actuate the first end tool relative to the second end tool between a first tool position and a second tool position;
regarding claim 2,
	wherein the actuator is coupled to the first end tool such that the actuator is configured to directly actuate the first end tool relative to the second end tool;
regarding claim 3,
	wherein the plurality of ground engaging tools are movably coupled to a rotating shaft (10) extending between a first shaft end and a second shaft end, the first end tool being closest to the first shaft end;
the system further comprising an end biasing element (18) positioned between the first shaft end and the first end tool and configured to apply a biasing force against the first end tool;
regarding claim 4,
	wherein the actuator is configured to actuate the first end tool relative to the second end tool by compressing or expanding the end-biasing element;

wherein the inter-tool spacing increases when the first end tool is moved from the first tool position to the second tool position; and
regarding claim 10,
wherein the biasing element comprises one of a helical spring or a compressible material.

CLAIMS 11-13
Coffing ‘065, as best illustrated in Fig. 1, discloses an agricultural implement, comprising:
regarding claim 11,
	a frame member (inherent to the draft implement per p.2, col. 1, lines 42-50);
a rotating shaft (10) supported relative to the frame member;
a plurality of disks (14) ganged on the rotating shaft, the plurality of disks being configured to rotate relative to and engage soil within a field as the agricultural implement is moved across the field, the plurality of disks including a first end disk, a second end disk, and at least one intermediate disk positioned axially between the first and second end disks, an adjustable disk gang width being defined between the first and second end disks; and
a plurality of biasing elements (18), each biasing element of the plurality of biasing elements being positioned between a respective pair of adjacent disks of the plurality of disks, each biasing element being configured to apply a biasing force against its respective pair of adjacent disks such that an inter-disk spacing defined between each 265563 1/CNHW-328 respective pair of adjacent disks is maintained substantially uniform across the plurality of disks as the disk gang width is adjusted (p. 2, col. 1, lines 11-21);

an actuator (p. 2, col. 1, lines 11-21) configured to actuate the first end disk relative to the second end disk;
regarding claim 13,
	wherein the actuator is coupled to the first end disk such that the actuator is configured to directly actuate the first end disk relative to the second end disk; and
regarding claim 16,
wherein the rotating shaft extends between a first shaft end and a second shaft end, the first end disk being positioned closest to the first shaft end, the implement further comprising an end biasing element (18) configured to apply a biasing force against the first end disk, the actuator being configured to compress or expand the end biasing element to actuate the first end disk relative to the second end disk.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffing (US Patent No. 2,324,065 A).
Regarding claim 6, Coffing ‘065 fails to teach a controller.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Coffing such that it would have included a controller configured to adjust the ground engaging width by controlling an operation of the actuator to actuate the first end tool between the first and second tool positions, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  In this instance, the motivation for making the modification would have been to save time and effort.
Regarding claim 14, Coffing ‘065 fails to teach a controller.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Coffing such that it would have included a controller configured to control an operation of the actuator to adjust the disk gang width, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has In re Venner, 120 USPQ 192.  In this instance, the motivation for making the modification would have been to save time and effort.
Regarding claims 18-20, the method steps recited therein are inherent to use of the system disclosed by Coffing as modified in the above rejection.

Allowable Subject Matter
Claims 5, 7, 9, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
22 October 2021